     Case 2:20-cv-02183-JFW-JEM Document 15 Filed 06/05/20 Page 1 of 1 Page ID #:49




1
2
3
                                                                                     JS-6
4
5
6
7                               UNITED STATES DISTRICT COURT
8                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
9                                      WESTERN DIVISION
10    LIU BINGJI,                                   No. CV 20-2183 JFW (JEMx)
11                Plaintiff,                        ORDER DISMISSING ACTION
                                                    WITHOUT PREJUDICE
12                       v.
                                                    Honorable John F. Walter
13    KENNETH T. CUCCINELLI, et al.,                United States District Judge
14                Defendants.
15
16
            In light of the parties’ Stipulation Dismissing Action Without Prejudice, IT IS
17
      HEREBY ORDERED that the above-captioned action is dismissed without prejudice in
18
      its entirety pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, each
19
      party to bear its own costs, fees, and expenses.
20
21
      DATED: June 5, 2020
22
23                                               HONORABLE JOHN F. WALTER
24                                               UNITED STATES DISTRICT JUDGE
25     Presented by,
26        /s/ Aaron C.G. Carpenter
       AARON C.G. CARPENTER
27     Assistant United States Attorney
28
